DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The term “population” recited in claims 1-26 has been treated as a term of the art whose broadest reasonable interpretation is a plurality, i.e. at least two. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” in Figs. 1C, D, F, G and 2A-C has been used to designate a contrast agent/enhancer, a metal contrast agent, a metal mesh, and gas compartments or gas bubbles, as stated in at least paragraph [0077] of the pre-grant publication version of the instant application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities: 
 Regarding claim 18, the limitation “any of claims 1” should be changed to –claim 1--.  
Additionally, claim 18 in an interpretation may be construed as an independent claim and it also could be construed as a dependent claim since the claim refers back to claim 1. If the applicant intends to have the claims be interpreted as an independent claim, it is suggested to bring in the entire claim 1 in to the claim 18. Alternatively, if the applicant intends to have the claim interpreted as a dependent claim (which the office presumes the claim 18 is a dependent claim since the fee worksheet lists only one independent claim), it is suggested to re-write the claim in a proper dependent form.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 13-16, and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2015/0309014, October 29, 2015, hereinafter “Yuan”).
Regarding claim 1, Yuan discloses a tissue implantation device (“In one-color USF imaging, a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm) was filled  comprising: 
a capsule (“a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm)” [0179]); and 
a population of ultrasound-switchable fluorophores (“a series of ultrasound-switchable fluorophores” [0177]; also see “population of ultrasound-switchable fluorophores” in [0046]) incorporated in the capsule (“a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm) was filled with an aqueous solution of a fluorophore described above” [0179]).
	Regarding claim 2, Yuan further discloses wherein the capsule comprises an ultrasound energy absorbing material having a higher acoustic-to-thermal conversion efficiency than soft tissue (“a small silicone tube” [0179]; examiner notes that applicant admits in at least [0050] of the pre-grant publication version of the instant application that silicone is an ultrasound energy absorbing material having a higher acoustic-to-thermal conversion efficiency than soft tissue).
	Regarding claim 3, Yuan further discloses wherein the ultrasound energy absorbing material comprises silicone (“a small silicone tube” [0179]).
	Regarding claim 5, Yuan further discloses wherein the capsule comprises an outer shell that at least partially defines a central receiving space (“a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm)” [0179]; examiner notes that the hollow space of the tube defines a central receiving space).
	Regarding claim 6, Yuan further discloses wherein the population of ultrasound-switchable fluorophores are positioned in the central receiving space (“small silicone tube 
	Regarding claim 13, Yuan further discloses wherein the ultrasound-switchable fluorophores comprise a thermo-sensitive polymer (“A series of ultrasound-switchable fluorophores according to some embodiments described herein were prepared as follows. Specifically, two classes of NIR dyes were used to prepare fluorophores: aza-BODIPY derivatives and zinc phthalocyanine (ZnPC) derivatives. Thermo-sensitive polymers of Pluronic F-127, Pluronic F-98, and their copolymers with PEG were used to synthesize nanocapsules for the dyes having different switching-on thresholds.” [0168]).
	Regarding claim 14, Yuan further discloses wherein the thermo-sensitive polymer comprises dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), poly-N- isopropylacrylamide (PNIPAM), a pluronic, or polyethylene glycol (PEG) (“In some embodiments, a thermoresponsive polymer comprises a poly(N-isopropylacrylamide) or a copolymer of N-isopropylacrylamide with one or more of acrylamide, N-tert-butylacrylamide, acrylic acid, and allylamine. In other cases, a thermoresponsive polymer comprises a poly(N-vinylcaprolacatam) (PVCL) or a poloxamer such as a Pluronic polymer.” [0078]; also see “polyethylene glycol (PEG)” in [0084]).
	Regarding claim 15, Yuan further discloses wherein the thermos-sensitive polymer comprises a copolymer of N-isopropylacrylamide with one or more of acrylamide, N- tert-butylacrylamide, acrylic acid, an allylamine, or a polyoxypropylene-polyoxyethylene block copolymer (“In some embodiments, a thermoresponsive polymer comprises a poly(N-isopropylacrylamide) or a copolymer of N-isopropylacrylamide with one or more of acrylamide, N-tert-butylacrylamide, acrylic acid, and allylamine. In other cases, a thermoresponsive polymer poloxamer such as a Pluronic polymer [polyoxypropylene-polyoxyethylene block copolymer].” [0078]).
	Regarding claim 16, Yuan further discloses wherein the ultrasound-switchable fluorophores comprise a fluorescent material having a peak emission wavelength in the red or infrared spectrum (“For example, in some embodiments, a fluorophore exhibits an emission profile including visible light or centered in the visible region of the electromagnetic spectrum, such as between 450 nm and 750 nm. In some cases, a fluorophore exhibits an emission profile including infrared (IR) light or centered in the IR region of the electromagnetic spectrum.” [0088]).

	Regarding claim 18, Yuan discloses a method of imaging a tissue implantation device in a biological environment (“a method described herein can provide imaging of deep biological tissue with a resolution beyond the acoustic diffraction limit and can further exhibit an improved imaging depth-to-imaging-resolution ratio (DRR) and/or an improved signal-to-noise ratio (SNR). In addition, a fluorophore of a method described herein, in some cases, can exhibit a large on/off ratio of fluorescence intensity or lifetime and/or a narrow transition bandwidth between on and off states.” [0006]; also see “In one-color USF imaging, a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm) was filled with an aqueous solution of a fluorophore described above and embedded into a piece of porcine muscle tissue.” [0179]; also see [0004], [0016]) comprising: 
disposing the tissue implantation device of any of claims 1 in a biological environment (“In one-color USF imaging, a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm) was filled with an aqueous solution of a fluorophore described above and , the population of ultrasound-switchable fluorophores having a switching threshold in the biological environment (“fluorophores having a switching threshold between an off state and an on state” [0007]; also see “the switching threshold of a fluorophore disposed in the biological environment” [0098]); 
exposing the biological environment to an ultrasound beam to form an activation region within the biological environment (“exposing the biological environment to an ultrasound beam to create an activation region within the biological environment” [0007]; also see [0098]);
switching the ultrasound-switchable fluorophores in the activation region from an off state to an on state (“The method further comprises switching at least one of the fluorophores within the activation region from the off state to the on state” [0007]); 
exciting the ultrasound-switchable fluorophores in the activation region with a beam of electromagnetic radiation (“exciting the at least one fluorophore with a beam of electromagnetic radiation” [0007]); and 
detecting light emitted by the ultrasound-switchable fluorophores (“detecting light emitted by the at least one fluorophore” [0007]).
Regarding claim 19, Yuan further discloses further comprising correlating a size, shape, position, orientation, or any combination thereof, of the tissue implantation device in the biological environment based on the detected light emitted by the ultrasound-switchable fluorophores (“correlating the photoluminescence signal with a reference signal to generate a correlation coefficient for the first location; and multiplying the photoluminescence a spatial plot or profile of ultrasound fluorescence emitted by the first fluorophore within the environment can be obtained, as described further hereinbelow.” [0011]; also see Fig. 23 and corresponding description).
Regarding claim 20, Yuan further discloses wherein disposing the tissue implantation device in the biological environment further comprises disposing two or more tissue implantation devices in the biological environmental, and resolving the two or more tissue implantation devices by detecting the light emitted by the ultrasound-switchable fluorophores (“a method of multiplexed imaging described herein comprises (a) disposing a first ultrasound-switchable fluorophore and a second ultrasound-switchable fluorophore in an environment, (b) exposing the environment to an ultrasound beam to create an activation region within the environment, (c) disposing the first fluorophore within the activation region to switch the first fluorophore from an off state to an on state and/or disposing the second fluorophore within the activation region to switch the second fluorophore from an off state to an on state, (d) exposing the environment to a beam of electromagnetic radiation, thereby exciting the first fluorophore and/or the second fluorophore, (e) detecting a first photoluminescence signal at a 
Regarding claim 21, Yuan further discloses wherein the beam of electromagnetic radiation is in the red or near-infrared region (NIR) of the electromagnetic spectrum (“exposing an environment such as a biological environment to a pulsed beam of electromagnetic radiation [...] the pulsed beam has a visible wavelength or a NIR wavelength” [0092]; also see [0048], [0088], [0100]).
Regarding claim 22, Yuan further discloses wherein the ultrasound-switchable fluorophores in the activation region are excited by a single beam of electromagnetic radiation (“exposing the biological environment to an ultrasound beam to create an activation region within the biological environment” [0007]).
Regarding claim 23, Yuan further discloses wherein light emitted by the ultrasound-switchable fluorophores has a peak emission wavelength in the infrared spectrum (“In some cases, a fluorophore exhibits an emission profile including infrared (IR) light or centered in the IR region of the electromagnetic spectrum. For example, in some instances, a fluorophore described herein exhibits an emission profile centered in the near-IR (NIR, 750 nm-1.4 .mu.m), short-wavelength IR (SWIR, 1.4-3 .mu.m), mid-wavelength IR (MWIR, 3-8 .mu.m), or long-wavelength IR (LWIR, 8-15 .mu.m)” [0088]; also see [0177]).
Regarding claim 24, Yuan further discloses wherein the two or more tissue implantation devices comprise the same or different ultrasound-switchable fluorophores having the same or different peak emission wavelengths (“The fluorophores included (1) a fluorophore comprising ADPDICA encapsulated in nanocapsules or micelles formed from Pluronic F127 polymer and (2) a fluorophore comprising ICG encapsulated in PNIPAM nanoparticles. These fluorophores were prepared in a manner similar to that described in Examples 7 and 8 above. The peak emission wavelengths of the two differing fluorophores were approximately 710 nm and 810 nm, respectively.” [0177]).
Regarding claim 25, Yuan further discloses wherein the two or more tissue implantation devices comprise different ultrasound-switchable fluorophores having the same or different switching thresholds (“Thermo-sensitive polymers of Pluronic F-127, Pluronic F-98, and their copolymers with PEG were used to synthesize nanocapsules for the dyes having different switching-on thresholds.” [0168]; “The fluorophores included (1) a fluorophore comprising ADPDICA encapsulated in nanocapsules or micelles formed from Pluronic F127 
Regarding claim 26, Yuan further discloses wherein the tissue implantation device is disposed at a depth of 0.1-10 centimeters (cm) below a surface of the biological environment (“In one-color USF imaging, a small silicone tube (inner diameter: 0.31 mm; outer diameter: 0.64 mm) was filled with an aqueous solution of a fluorophore described above and embedded into a piece of porcine muscle tissue. This structure was intended to simulate a blood vessel as the target for the USF imaging experiment. The thickness of the tissue was approximately 12 mm. The distance from the tube center to the top surface of the tissue was approximately 6 mm [0.6 cm].” [0179]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claims 1-2, and 5 above, respectively, and further in view of Kumar et al. (US 2017/0209601, July 27, 2017, hereinafter “Kumar”).
Regarding claim 4, Yuan discloses the limitations of claim 2 as stated above, but fails to disclose wherein the population of ultrasound-switchable fluorophores is dispersed throughout the ultrasound energy absorbing material. 

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the population of ultrasound-switchable fluorophores is dispersed throughout the ultrasound energy absorbing material as taught by Kumar in order to provide an even distribution of the fluorophores. 
Regarding claim 10, Yuan discloses the limitations of claim 5 as stated above but fails to disclose wherein the population of ultrasound-switchable fluorophores are dispersed in the outer shell.
However, Kumar teaches, in the same field of endeavor, fluorophores (“the nanoparticles can be conjugated to a fluorophore” [0258]) are dispersed in an outer shell (see plurality of nanoparticles 30 dispersed throughout a matrix material 20, i.e. outer shell, in Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the population of ultrasound-switchable fluorophores are dispersed in the outer shell as taught by Kumar in order to provide an even distribution of the fluorophores. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claims 1, 5, and 6 above and further in view of Casanova et al. (US 2010/0030072, February 4, 2010, hereinafter “Casanova”).
Regarding claim 7, Yuan discloses the limitations of claim 6 as stated above, but fails to disclose wherein the outer shell comprises a contrast agent.
However, Casanova teaches, in the same field of endeavor, wherein the outer shell (external layer 210 in Fig. 4 and corresponding description) comprises a contrast agent (“The external layer 210 is biocompatible owing to the use of hydroxyapatite. The porosity of the outer layer 210 enhances the marker's visibility under ultrasonic imaging. The outer layer 210 also provides the biocompatibility of hydroxyapatite on the entire outer surface of the marker 200. The core 107 may be metallic, ceramic composite (with metallic material to enhance X-ray absorption), or it may be a non-porous, or a less porous form of the outer layer 210, for example, hydroxyapatite. In an alternative embodiment, the outer layer 210 and core 107 materials discussed with reference to the FIG. 4 embodiment may be reversed. For example, the core 107 may be porous and the outer layer 210 could be solid or relatively more solid than the core.” [0045]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the outer shell comprises a contrast agent as taught by Casanova in order to enhance visibility of the tissue implantation device ([0045] of Casanova).
Regarding claim 8, Yuan modified by Casanova discloses the limitations of claim 7 as stated above and Casanova further teaches wherein the contrast agent comprises metal particles, metal mesh, or gas bubbles (“porous outer layer of metal” [0038]; also see “gas-wherein the contrast agent comprises metal particles, metal mesh, or gas bubbles as taught by Casanova in order to enhance visibility of the tissue implantation device ([0045] of Casanova).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claims 1, 5, and 6 above and further in view of Bolan et al. (US 2018/0085184, March 29, 2018, hereinafter “Bolan”).
Regarding claim 9, Yuan discloses the limitations of claim 6 as stated above but fails to disclose wherein the capsule further comprises one or more gas-containing compartments.
However, Bolan teaches, in the same field of endeavor, wherein the capsule further comprises one or more gas-containing compartments (contrast agents 110 in tube 110, i.e. capsule, in Fig. 1 and corresponding description; also see “the contrast agents 110 can be implemented as a gas” [0031]; also see [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the capsule further comprises one or more gas-containing compartments as taught by Bolan in order to improve visibility of the tissue implantation device with ultrasound imaging. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Kumar as applied to claims 1, 5, and 10 above and further in view of Bolan.
Regarding claim 11, Yuan modified by Kumar discloses the limitations of claim 10 as stated above, but fails to disclose wherein a contrast agent is positioned in the central receiving space.
However, Bolan teaches, in the same field of endeavor, wherein a contrast agent is positioned in the central receiving space (“An implantable tissue marker incorporates a contrast agent sealed within a chamber in a container formed from a solid material.” Abstract; Figs. 1-10 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein a contrast agent is positioned in the central receiving space as taught by Bolan in order to increase signal intensity and visibility of the tissue implantation device (Abstract of Bolan).
Regarding claim 12, Yuan modified by Kumar and Bolan discloses the limitations of claim 11 as stated above and Bolan further teaches wherein the contrast agent comprises a metal or a gas (“the contrast agents 110 can be implemented as a gas” [0031]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the contrast agent comprises a metal or a gas as taught by Bolan in order to increase signal intensity and visibility of the tissue implantation device (Abstract of Bolan).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claims 1 and 5 above and further in view of Sirimanne et al. (US 6,356,782 B1, March 12, 2002, hereinafter “Sirimanne”).
Regarding claim 17, Yuan discloses the limitations of claim 5 as stated above but fails to disclose wherein the outer shell of the capsule comprises two or more immobilizers positioned on an outer surface of the outer shell.
However, Sirimanne teaches, in the same field of endeavor, wherein the outer shell of the capsule comprises two or more immobilizers positioned on an outer surface of the outer shell (see pores 138 in Figs. 1D-E and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Yuan with wherein the outer shell of the capsule comprises two or more immobilizers positioned on an outer surface of the outer shell as taught by Sirimanne in order to promote tissue regrowth in a particular orientation (col. 7, ll. 1-15 of Sirimanne).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793